ROSS, Circuit Judge, with whom JOHN R. GIBSON, BOWMAN, WOLLMAN, and MAGILL, Circuit Judges,
join, dissenting.
For the third time,1 this court holds the City of Little Rock liable for Judge Butler’s unlawful decision to fire a court employee who helped expose Butler’s corruption. In doing so, this court essentially holds that the City has a policy of firing employees who attempt to help the City uncover corruption. This decision was wrong the first two times. After the decision was vacated by the Supreme Court with instructions to *303read and apply Pembaur v. City of Cincinnati, — U.S. -, 106 S.Ct. 1292, 89 L.Ed.2d 452 (1986), the decision is entirely unsupported. Based on Pembaur, this court should reverse the district court’s finding in favor of Butler on his third party complaint against the City. Butler alone was responsible for his firing decision and Butler alone should be held accountable.
In Pembaur, the Court held that “municipal liability may be imposed for a single decision by municipal policymakers under appropriate circumstances.” Id. 106 S.Ct. at 1298. The Court then added:
Having said this much, we hasten to emphasize that not every decision by municipal officers automatically subjects the municipality to § 1983 liability. Municipal liability attaches only where the decisionmaker possesses final authority to establish municipal policy with respect to the action ordered. The fact that a particular official — even a policy-making official — has discretion in the exercise of particular functions does not, without more, give rise to municipal liability based on an exercise of that discretion. * * * The official must also be responsible for establishing final government policy respecting such activity before the municipality can be held liable.
Id. at 1299-1300 (footnotes omitted, emphasis supplied). This policymaking requirement was illustrated in footnote 12 with an employment example directly applicable to this case:
Thus, for example, the County Sheriff may have discretion to hire and fire employees without also being the county official responsible for establishing county employment policy. If this were the case, the Sheriff’s decisions respecting employment would not give rise to municipal liability, although similar decisions with respect to law enforcement practices, over which the Sheriff is the official policymaker, would give rise to municipal liability. Instead, if county employment policy was set by the Board of County Commissioners, only that body’s decisions would provide a basis for county liability. This would be true even if the Board left the Sheriff discretion to hire and fire employees and the Sheriff exercised that discretion in an unconstitutional manner; the decision to act unlawfully would not be a decision of the Board. However, if the Board delegated its power to establish final employment policy to the Sheriff, the Sheriff’s decisions would represent county policy and could give rise to municipal liability.
Id. at 1300, n. 12 (emphasis deleted).
In the case before us, Judge McMillian’s dissent to the panel opinion stated that “there was no evidence that Butler was delegated authority to set city personnel policy.” Williams v. Butler, 746 F.2d 431, 444 (8th Cir.1984) (McMillian, J., dissenting). We now know that a municipality cannot be held liable for an employee’s decisions absent such evidence. Because there is insufficient evidence to support a finding that Butler had the authority to make final employment policy for the City, as opposed to mere final employment decisions for the City, the City cannot be held liable for Butler’s decision to fire Williams.
Even if Butler had somehow been given authority to make employment policy for the City, the facts in this case do not support a conclusion that Butler’s vengeful and self-motivated decision to fire Williams actually created employment policy for the City. In my view, a policy decision is distinguishable from other types of decisions in that it results in “a general position that would govern future cases.” Pembaur v. City of Cincinnati, supra, 106 S.Ct. at 1309 n. 7 (Powell, J., dissenting). The City of Little Rock never adopted a policy of firing employees who attempt to help the city uncover corruption, and it certainly cannot be said to have adopted such a policy for general application in future cases.
A plurality of the Court in Pembaur adopted a different definition of the term “policy”. According to the plurality, a policy decision simply involves “a deliberate choice to follow a course of action * * * *304made from among various alternatives by the official or officials responsible for establishing final policy with respect to the subject matter in question.” Id. at 1300. This standard was contained in Part II-B of the opinion. It received the approval of only four justices.2 Moreover, one of the four, Justice White, interpreted the standard quite narrowly. In deciding to cast his vote with the majority, Justice White relied heavily upon the fact that the unlawful act committed in Pembaur (a forcible entry without a search warrant) was not unlawful at the time committed. Based on this fact, he found it reasonable to infer that the municipal officials’ decision to commit the unlawful act was consistent with municipal policy. But this inference would not have been proper, Justice White continued, if the unlawful act had been illegal under federal, state, or local law at the time the act was committed. His point was demonstrated with the following statements:
Local law enforcement officers are expected to obey the law and ordinarily swear to do so when they take office. Where the controlling law places limits on their authority, they cannot be said to have the authority to make contrary policy. Had the sheriff or prosecutor in this case failed to follow an existing warrant requirement, it would be absurd to say that he was nevertheless executing county policy in authorizing the forceful entry in this case and even stranger to say that the county would be liable if the sheriff had secured a warrant and it turned out that he and the magistrate had mistakenly thought there was probable cause for the warrant. If deliberate or mistaken acts like this, admittedly contrary to local law, expose the county to liability, it must be on the basis of respondeat superior and not because the officers’ acts represents local policy.
Id. at 1301-02 (White, J., concurring). Justice O’Connor expressed her agreement with Justice White’s approach in a separate concurrence.
In the case before us, the unlawful act (retaliatory firing) was clearly unlawful at the time it was committed, and the municipal official who committed the act (a municipal traffic judge) was expected to obey the law and presumably swore to do so when he took office. As such, the judge “cannot be said to have [had] the authority to make * * * [employment] policy” which was inconsistent with the law. Id. at 1301. In other words, Butler’s decision to fire Williams was “forbidden by * * * [the] law * * * [and was a decision] that [he] then had * * * [no] authority to make.” Id. at 1302. As such, the City cannot be held responsible for Butler’s aberrant act.

. Once by the panel, once by this court en banc by virtue of a tie vote, and now by a majority vote.


. The four concurring justices were Brennan, White, Marshall, and Blackmun. Justice O’Con-nor joined in the judgment but refused her approval of Part II-B because of a “fear that the standard the majority articulates may be misread to expose municipalities to liability beyond that envisioned by the Court in Monell." Id. at 1305 (O’Connor, J., concurring). Likewise, Justice Stevens joined in the judgment but not Part II-B of the opinion. His refusal to join Part II-B was founded on his view that municipalities can be liable under a respondeat superior theory.